Citation Nr: 0306234	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable evaluation for degenerative 
joint disease/lumbar strain, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from March 1980 to August 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), that granted service connection for degenerative joint 
disease/lumbar strain and assigned a noncompensable 
evaluation effective from September 1, 2001.  The RO in 
Cheyenne, Wyoming, currently has jurisdiction over the case.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

However, there is no indication that the RO considered the 
VCAA in this case.  There is no mention of it in the October 
2001 rating decision, July 2002 Statement of the Case, or in 
any correspondence mailed to the veteran.  Nor has the RO 
fully complied with VA's duties to notify and assist.  

First, on remand the RO should notify the veteran of the 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.

Second, in August 2002 the veteran said that he was 
prescribed muscle relaxers because of low back pain, but 
there are no treatment records associated with the claims 
file.  He should be asked to identify any medical care 
providers who have examined or treated him for his low back 
disorder since his separation from service.  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  See 
38 U.S.C.A § 5103A(b) and (c); 38 C.F.R. § 3.159(c).

Finally, although the veteran underwent VA examination in 
June 2001, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from his service-connected low back disorder.  The 
examiner reported sparse findings concerning the severity of 
this condition on examination.  To ensure that the duty to 
assist the veteran has been fulfilled, the veteran should be 
afforded an additional VA examination after all his treatment 
records have been obtained, and the examiner should be 
provided access to the claims file.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Request that the veteran identify all 
medical care providers who have examined 
or treated him for his low back disorder 
since his separation from service.  Obtain 
all records of any treatment reported by 
the veteran. 

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for a VA 
examination of the lumbar spine.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on a review of the file and 
examination, the examiner should specify 
whether there is any degenerative joint 
disease of the veteran's lumbar spine.  

The examiner should note detailed range 
of motion measurements for the lumbar 
spine and should state what is 
considered normal range of motion.  If 
there is limitation of motion of the 
veteran's lumbar spine, the examiner 
should also state whether it is 
considered to be slight, moderate, or 
severe.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; positive 
Goldthwait's sign; characteristic pain on 
motion; muscle spasm on extreme forward 
bending; or loss of lateral spine motion, 
unilateral, in a standing position.  

The examiner is requested to provide a 
full description of the effects of the 
veteran's service-connected low back 
disorder upon his ordinary activity, 
including employment.  38 C.F.R. § 4.10 
(2002).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  
Specifically, review the evidence of record 
at the time of the 2001 rating decision that 
was considered in assigning the original 
disability rating for the veteran's service-
connected low back disability, then consider 
all the evidence of record to determine 
whether the facts show that he was entitled 
to a higher disability rating for his 
disability at any period of time since his 
original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


